Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phinney (US 2004/0145110 A1), and further in view of Noemayr (DE 102006042446 A1) and Kroemer (US 5,587,969).
Regarding claims 1 and 6, Phinney teaches an ultrasonic device comprising:
an ultrasonic transceiver configured to transmit an ultrasonic wave to a target at a predetermined interval, and receive a plurality of reflection ultrasonic waves that are reflected by the target a plurality of times so as to output a plurality of reception signals [0017 ultrasonic drive 
a memory configured to store a program [0022 microprocessor 21 is shown, other types of processors or programmable devices can also be used.]; and
a processor configured to execute the program so as to [0017 microprocessor]:
cause the ultrasonic transceiver to transmit the ultrasonic wave toward the target located at an actual operation position [0006 primary non-contact method for multiple document detection sends ultrasound signals through the document stream to determine if more than one document is present. … determine the presence of multiple documents by change in attenuation of the signal received.];
receive the reference number of the plurality of reflection ultrasonic waves from the target and obtain the reference number of the plurality of reception signals [0018 …received ultrasonic signal with a phase shift approximately dependent on only the number of documents in the document feed, because of the interfaces between different materials through which the ultrasound passes causes the phase shift, not the total thickness of the documents. … amplitude detection changes may also be used to detect multiple documents.];
detect a position of the target based on a magnitude relationship between signal intensity of the integrated signal and a predetermined reference value [0020 microprocessor 21 may also be programmed to detect an amplitude change in the received signal. The change in amplitude of the received signal may also be used to determine the presence of multiple documents.].


    PNG
    media_image1.png
    188
    481
    media_image1.png
    Greyscale

It would have been obvious to calculate sheet paper thickness (e.g., maximum thickness) as taught by Phinney, with the layer thickness calibration method as taught by Noemayr so that the amplitude/intensity of signal peaks may be used to determine whether or not multiple documents are present (Phinney) [0018].
Phinney teaches a calibration thickness along with a threshold for differentiating between a sheet or multiple sheets…but does not explicitly teach … and yet Kroemer teaches comparing 
wherein the predetermined interval of the ultrasonic wave transmitted by the ultrasonic transceiver is shorter [fig. 1 shows pulse S having a narrow width] than a time required until the reception signal of a secondary multiple reflection ultrasonic wave is received after the ultrasonic wave is transmitted from the ultrasonic transceiver [fig. 1 shows S transmit pulse with shorter width than time te considered from beginning of pulse transmission to receipt of multiple echoes with envelope HK; pulse-echo is repeated in same figure with multiple pulses S and returns HK].
It would have been obvious to replace the peak detection and threshold value as taught by Phinney, with the signal threshold and integrator as taught by Kroemer so that only true echoes which exceed the noise threshold are detected as peaks and additionally so that the integrator may provide a measure of signal strength or power, as opposed to only amplitude or intensity (i.e., all candidates for use to compute distance).

    PNG
    media_image2.png
    467
    865
    media_image2.png
    Greyscale


Regarding claim 3, Phinney as modified teaches the ultrasonic device according to claim 2, further comprising: wherein the processor is configured to determine a maximum degree in which a degree of signal intensity of each of the plurality of test reception signals that is equal to or larger than the first threshold is maximum, and the processor is configured to set the maximum degree as the reference degree [0005 requires calibration using the maximum thickness document that will be fed through the document transport. When a thickness is measured which is above the calibration value plus a threshold, typically 30%, it is determined to be a multiple document feed.].
Regarding claim 5, Phinney as modified by Noemayr teaches the ultrasonic device according to claim 1, wherein the predetermined reference value represents the signal intensity of the integrated signal when the target is located while covering 1/2 of a transmission range of the ultrasonic transceiver in which the ultrasonic wave is transmitted by the ultrasonic transceiver [fig. 1 shows that transmit and return time are equal as A1 and A1’ reflecting from interface F1].


Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered and are persuasive. However, in a pulse echo type ultrasonic system, it is understood that the transmission pulse duration/width and repetition rate set the resolution of the system. In other words, a new transmission pulse cannot be produced from a single transducer while receipt of echoes from a previous transmission is actively occurring without interference. Kroemer figs. 1-2 show the solution to this problem in that that transmission pulse(s) S is/are narrow width, and that a relatively long period of time passes before repeated pulses are sent so that echoes may be received in the between time

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645